Exhibit 10.7

BARNES GROUP INC.

Senior Executive Enhanced Life Insurance Program

As Amended and Restated Effective December 31, 2008

Preamble

The Barnes Group Inc. Senior Executive Enhanced Life Insurance Program (the
“Program”) was originally adopted effective October 1, 1992 and was previously
amended by the Board of Directors effective May 16, 1997 and December 31, 2007.

In accordance with the Board of Directors’ unrestricted right to amend, modify,
withdraw or add to any of the benefits, terms or conditions of the Program at
any time, the Board of Directors hereby amends and restates the Program
effective December 31, 2008.

To the extent the Program is subject to the requirements imposed by Code section
409A on nonqualified deferred compensation plans (and the applicable guidance
issued thereunder), the Program is intended to comply with such requirements and
the terms of the Plan shall be interpreted consistently therewith.

The Program, as amended and restated effective December 31, 2008, shall not
apply to any amounts (including without limitation taxable benefits) to be paid
or provided pursuant to the provisions of the Program as in effect prior to
December 31, 2007 that are “grandfathered” from Code section 409A (i.e., that
constitute compensation to which Code section 409A does not apply pursuant to
Treasury Regulation section



--------------------------------------------------------------------------------

1.409A-6 or any other applicable Treasury Department guidance) (“Grandfathered
Amounts”). Grandfathered Amounts shall be determined in accordance with, and be
governed exclusively by, the provisions of the Program as in effect before
December 31, 2007. Effective December 31, 2008, any amounts, other than
Grandfathered Amounts, to be paid or provided under the Program shall be
determined in accordance with, and be governed exclusively by, the Program as
amended and restated effective December 31, 2008, which is set forth herein.

Section 1. Purpose

The Senior Executive Enhanced Life Insurance Program (SEELIP) is designed to
provide an alternative to the Company’s standard group term life insurance plan
to officers and selected employees of Barnes Group Inc. that provides increasing
cash value and little or no post-retirement income tax liabilities.

Section 2. Definitions

 

2.1 “Affiliate” means a corporation or trade or business that, together with the
Company, is a member of: (a) a controlled group of corporations, within the
meaning of Code section 414(b), or (b) a group of trades or businesses under
common control, within the meaning of Code section 414(c).

 

2.2 “Base Salary” means annual compensation excluding any bonuses or other
special compensation.

 

2



--------------------------------------------------------------------------------

2.3 “Benefits Committee” means the Benefits Committee appointed by the Board of
Directors, which Committee has the sole authority and discretion to administer
the Plan in accordance with its terms and purposes.

 

2.4 “Board of Directors” means the Board of Directors of the Company.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.6 “Company” means Barnes Group Inc.

 

2.7 “Death Benefit” means the amount of life insurance provided under the Plan
pursuant to Section 5.1.

 

2.8 “Eligible Employee” means: (i) any officer of the Company; or (ii) an
employee of the Company who has been designated to participate in the Program by
the Board of Directors; provided that, notwithstanding the foregoing, the
Compensation and Management Development Committee of the Board of Directors may
exclude any officer of the Company from participation in the Program at any time
before an Insurance Policy is issued to such officer under the Program.

 

2.9 “Insurance Policy” means the Group Flexible Premium Adjustable Life
Insurance Policy issued by Massachusetts Mutual Life Insurance Company to
provide the benefits under this Plan, as in force on December 31, 2008, and any
successor life insurance policy obtained to provide such benefits. The specific
terms of the Insurance Policy that apply to each Participant in the Plan are
reflected in an individual certificate issued by the Massachusetts Mutual Life
Insurance Company to, or on behalf of, each such Participant as the insured.

 

3



--------------------------------------------------------------------------------

2.10 “Life Insurance Company” means Massachusetts Mutual Life Insurance Company,
or any other insurance carrier that the Company might use for this program.

 

2.11 “Participant” means an Eligible Employee who has met insurance underwriting
requirements and is issued an Insurance Policy under the terms of this Plan.

 

2.12 “Plan” means the Barnes Group Inc. Senior Executive Enhanced Life Insurance
Program (SEELIP), as amended and in effect from time to time.

 

2.13

“Plan Year” means July 1st through June 30th.

 

2.14 “Reimburse” (including without limitation “Reimburse a Participant”) or
“Reimbursement” means a payment by the Company to a Participant, or directly to
the Life Insurance Company or federal, state or local taxing authority on behalf
of the Participant, as applicable, to pay any Required Insurance Premiums or
federal, state or local income taxes attributable to such premium payments or
attributable to such payment of income taxes. For the avoidance of doubt, income
taxes attributable to premium payments hereunder shall be fully grossed up, so
that Participants will not incur any out-of-pocket cost for income taxes
attributable to premium payments hereunder.

 

2.15 “Required Insurance Premium” means the insurance premiums, if any,
determined on an objective, nondiscretionary basis by the Life Insurance Company
in accordance with Section 7.

 

2.16

“Separation from Service” (or “Separates from Service”) means a Participant’s
death, retirement or other termination of employment with the Company and all
Affiliates. Whether a Separation from Service has occurred shall be determined

 

4



--------------------------------------------------------------------------------

 

by the Benefits Committee based on all of the facts and circumstances and in
accordance with Treasury Regulation section 1.409A-1(h) and any other relevant
guidance issued under Code section 409A.

Section 3. Administration

The Plan shall be administered by the Benefits Committee.

Section 4. Participation in the Plan

 

4.1 Each Eligible Employee may participate in the Plan on the first day of the
Plan Year coinciding with or next following his or her date of eligibility for
the Company’s group term life insurance plan.

 

4.2 Eligible Employees may apply to become participants in the Plan by
completing an application to the Life Insurance Company and submitting any
required documentation. Acceptance in the Plan is subject to the Life Insurance
Company’s underwriting requirements. An Eligible Employee shall become a
Participant in the Plan when an Insurance Policy covering him or her is issued
by the Life Insurance Company.

Section 5. Life Insurance Benefits

 

5.1

The basic life insurance benefit equals four (4) times the Eligible Employee’s
Base Salary, rounded up to the next $1,000, determined as of the beginning of
each Plan Year. In the case of an Eligible Employee for whom Reimbursements may
be made after Separation from Service (i.e., an Eligible Employee who

 

5



--------------------------------------------------------------------------------

 

before Separation from Service has attained age 55 and at least ten (10) years
of service with the Company and/or an Affiliate), the Eligible Employee’s Base
Salary used to calculate his life insurance benefit under the Plan shall not be
adjusted after the date the Eligible Employee experiences a Separation from
Service.

 

5.2 When a Participant receives an increase in Base Salary, the amount of
additional life insurance (equal to four (4) times the increase in Base Salary
rounded up to the next $1,000) will be provided through the Company’s group term
life insurance plan unless the salary increase is granted on or before, and
effective as of, the beginning of a Plan Year, in which case it will be provided
under the Plan. The additional life insurance benefit that is provided through
the Company’s group term life insurance plan pursuant to the preceding sentence
will be provided under the Plan as of the first day of the immediately following
Plan Year, subject to the Life Insurance Company’s underwriting requirements and
provided that the Eligible Employee does not have a Separation from Service on
or before such date.

 

5.3 The owner of the Insurance Policy is the Participant unless otherwise
designated by the Participant. The cash value of the Insurance Policy belongs to
the owner. Beneficiary designations are made by the owner of the Insurance
Policy and may be changed at any time. Upon termination of employment, the
Insurance Policy may be continued by the policy owner.

Section 6. Company’s Reimbursement of Premiums and Taxes

 

6



--------------------------------------------------------------------------------

6.1

Subject to Sections 6.2 and 6.3, the Company shall Reimburse a Participant for
all Required Insurance Premiums and the federal, state and local income taxes
attributable to the Company’s Reimbursement of the Required Insurance Premiums
and the income taxes attributable thereto. For purposes of determining the
amount of income taxes attributable to the Company’s Reimbursement of the
Required Insurance Premiums and the income taxes attributable thereto, the
highest marginal rates at which the Participant incurs taxes shall be used. Any
Required Insurance Premiums shall be Reimbursed in the quarter of the Plan Year
in which Section 7.1 or, if applicable, Section 7.3 below contemplates that they
will be paid to the Life Insurance Company. In each calendar year in which
Required Insurance Premiums are required to be Reimbursed pursuant to the
foregoing provisions of this Section 6.1 or Section 6.3 below, the Company shall
Reimburse the Participant for the income taxes attributable to the Reimbursement
of such Required Insurance Premiums and the income taxes attributable thereto.
For the avoidance of doubt, the Company shall Reimburse the Participant for the
income taxes attributable to the Reimbursement of such Required Insurance
Premiums and the income taxes attributable thereto when the Participant remits
such income taxes within the meaning of Treasury Regulation section
1.409A-3(i)(1)(v). Within the meaning of Treasury Regulation section
1.409A-3(i)(1)(iv), the amount of Required Insurance Premiums and income taxes
eligible for reimbursement during a Participant’s taxable year may not affect
the amount of Required Insurance Premiums and income taxes eligible for
reimbursement in any other taxable year, and the in-kind benefits provided
pursuant to the Plan during a

 

7



--------------------------------------------------------------------------------

 

Participant’s taxable year may not affect the in-kind benefits to be provided
pursuant to the Plan in any other taxable year. In addition to any other
limitations and restrictions that apply pursuant to the Plan, and
notwithstanding any provision of the Plan to the contrary, payment of each
Reimbursement is subject to the condition that (a) the Participant must be
actively employed in the calendar year in which the Reimbursement in question is
paid or, if a Reimbursement is paid on or after January 1 and on or before
March 15 of a calendar year, must be actively employed in such January 1 to
March 15 period or in the immediately preceding calendar year, and must not have
had a Separation from Service before the calendar year in which the
Reimbursement in question is paid, unless the Reimbursement in question is paid
on or after January 1 and on or before March 15 of a calendar year, in which
case must not have had a Separation from Service before the immediately
preceding calendar year, or (b) the Participant must have attained age 55 and at
least ten (10) years of service with the Company and/or an Affiliate on or
before the date on which such Reimbursement is paid and before a Separation from
Service.

 

6.2 Except as provided in Section 6.3, the Company shall cease Reimbursing the
Required Insurance Premiums and associated income taxes as of the end of the
Plan Year quarter in which any of the following occurs:

 

  (a) a Participant Separates from Service, or

 

  (b) a Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy, or

 

  (c) six months after the commencement of an unpaid leave of absence, or

 

8



--------------------------------------------------------------------------------

  (d) two years after the Participant is first absent from work because of a
disability.

 

6.3 If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate attains age fifty-five (55) before a Separation from Service
occurs, the Company shall continue to Reimburse any Required Insurance Premiums
and associated income taxes in accordance with Section 6.1 during the lifetime
of the Participant unless and until the Board of Directors amends the Plan to
provide otherwise pursuant to Section 9.1 or the Participant obtains a loan or
withdraws any portion of the cash surrender value under the Insurance Policy.

 

6.4 If the Company ceases to Reimburse Required Insurance Premiums for any
reason, including those in Section 6.2, the policy owner may continue paying the
premium on his own, may borrow against the policy to pay premiums, or may cash
in the policy.

Section 7. Required Insurance Premiums

 

7.1

Prior to a Participant’s Separation from Service or, if earlier, the later of
(a) the end of the Plan Year in which the Participant attains age sixty-five
(65), or (b) the end of the Plan Year in which the minimum period necessary to
avoid having the Insurance Policy classified as a modified endowment contract
under Code section 7702A ends, the Required Insurance Premiums for any Plan Year
shall be the quarterly insurance premiums that as of the beginning of such Plan
Year are required to be paid to the Life Insurance Company on the first day of
each quarter during such Plan Year (i.e., July 1, October 1, January 1 and
April 1) to provide

 

9



--------------------------------------------------------------------------------

 

the Participant with the Death Benefit under the Insurance Policy through age
one hundred (100), assuming that the Insurance Policy is to be funded only with
quarterly premiums in the same amount and on the same quarterly payment dates
through the end of the Plan Year in which the Participant attains age sixty-five
(65), or, if later, the end of the Plan Year in which ends the minimum period
necessary to avoid having the Insurance Policy classified as a modified
endowment contract under Code section 7702A (hereinafter the “MEC Period”). The
Required Insurance Premiums for any Plan Year shall be determined by the Life
Insurance Company in advance of the beginning of such Plan Year, and its
determination shall be final, conclusive and binding. This annual determination
by the Life Insurance Company shall be based on the Life Insurance Company’s
interest crediting rate, mortality charge rate and administrative charge rate
applied to all policyholders of the Life Insurance Company with the same type of
Insurance Policy provided under this Plan as of the beginning of the Plan Year
in question.

 

7.2 If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate Separates from Service after attaining age fifty-five (55),
but before attaining age sixty-five (65), or, if later, the end of the MEC
Period, the Life Insurance Company shall annually make the same determination as
described in Section 7.1 through the end of the Plan Year in which the
Participant attains age sixty-five (65), or, if later, the end of the Plan Year
in which the MEC Period ends, for purposes of determining the Participant’s
Required Insurance Premiums.

 

10



--------------------------------------------------------------------------------

7.3 After the end of the Plan Year in which a Participant attains age sixty-five
(65), or, if later, in which the MEC Period ends, the Required Insurance
Premiums (if any) for any Plan Year shall be the quarterly insurance premiums
determined by the Life Insurance Company in advance of such Plan Year, that if
paid to the Life Insurance Company in substantially equal payments on the first
day of each quarter during such Plan Year (i.e., July 1, October 1, January 1
and April 1) and the immediately following Plan Year (i.e., over a two-Plan Year
period) or, if longer, paid to the Life Insurance Company in substantially equal
quarterly payments in such Plan Year and each subsequent Plan Year commencing
during the MEC Period, would be required to maintain the Death Benefit through
age one-hundred (100), using the same assumptions prescribed in the last
sentence of Section 7.1 as of the beginning of such Plan Year; provided,
however, that there shall be no such Required Insurance Premiums pursuant to
this Section 7.3 for any Plan Year on or before July 1 of which the Participant
Separated from Service with less than ten (10) years of service with the Company
and/or an Affiliate or before attaining age fifty-five (55). The Required
Insurance Premiums determined under this Section 7.3 for any Plan Year (if any)
shall be determined as of the beginning of such Plan Year and any Required
Insurance Premiums for any subsequent Plan Year shall be based solely on the
separate determination for such subsequent Plan Year (i.e., a separate
determination will be made for each Plan Year regardless of whether the
determination with respect to a prior Plan Year was based on premiums being paid
over more than one Plan Year).

 

11



--------------------------------------------------------------------------------

7.4 Subject to the last sentence of Section 6.1 above, if a Participant
Separates from Service before attaining age fifty-five (55) or ten (10) years of
service with the Company and/or an Affiliate, there shall be no Required
Insurance Premiums or other Reimbursements after the quarter of the Plan Year in
which such Separation from Service occurs.

 

7.5 Notwithstanding the preceding provisions of this Section 7 (other than
Section 7.4), if a Participant obtains a loan or withdraws any portion of the
cash surrender value under the Insurance Policy before his or her death, the
Participant will no longer be eligible to participate in the Plan and there
shall be no Required Insurance Premiums after the quarter of the Plan Year in
which such loan or withdrawal occurs.

Section 8. Sole Life Insurance Benefit

Notwithstanding anything to the contrary in any benefit materials or summary
plan descriptions, a Participant in the Plan shall have no rights to any
benefits under any other group life insurance program funded in whole or in part
by the Company or any Affiliates.

Section 9. Miscellaneous

 

9.1 Notwithstanding any other provision herein to the contrary, the Board of
Directors reserves the right to amend, modify, withdraw or add to any of the
benefits, terms or conditions of the Plan at any time.

 

12



--------------------------------------------------------------------------------

9.2 The Benefits Committee shall, in its sole discretion, interpret and construe
the Plan’s terms and provisions and determine an individual’s eligibility for
benefits. Any interpretations, constructions or determinations made by the
Benefits Committee in good faith shall be final and binding on all parties.

 

9.3 Circumstances not specifically covered in this Plan document will be
reviewed by the Benefits Committee and the Benefits Committee in its discretion
will apply such rules as it deems appropriate.

Section 10. Section 409A Provisions

 

10.1 A Participant’s right to the Reimbursements provided by Section 6.1 and
Section 6.3 shall be treated as a right to a series of separate payments for
purposes of Code section 409A, including without limitation for purposes of the
short-term deferral rule set forth in Treasury Regulation section
1.409A-1(b)(4).

 

10.2

Any provision of the Plan to the contrary notwithstanding, if any payments or
benefits under the Plan to or on behalf of a specified employee within the
meaning of Treasury Regulation section 1.409A-1(i)(“Specified Employee”) are
deferred compensation subject to section 409A of the Code and are deemed to be
made due to a Separation from Service, then any such payments or benefits that
would otherwise be paid or provided during the six-month period following such
Separation from Service shall not be paid or provided during such six month
period but instead shall be accumulated (within the meaning of Treasury
Regulation section 1.409A-3(i)(2)(ii)) and paid or provided on the first day of
the seventh month following the date of such Separation from Service (or, if
earlier,

 

13



--------------------------------------------------------------------------------

 

within 14 days after the death of the specified employee). For the avoidance of
doubt, the preceding sentence shall apply to any amount or benefit (and only to
any amount or benefit) to be paid or provided pursuant to this Plan to which
Code section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and
shall not apply to any payment or benefit that is not subject to Code section
409A as a result of Treasury Regulation section 1.409A-1(b)(4) (relating to
short-term deferrals), Treasury Regulation section 1.409A-1(b)(9) (relating to
separation pay plans), or otherwise.

 

10.3

If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this Plan (a
“Plan Participant”), is in Salary Grade 20 or above or meets the requirements of
Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code section 416(i)(5)), then the Plan
Participant shall be treated as a Specified Employee for purposes of
Section 10.2 above for the entire 12-month period beginning on the “specified
employee effective date”, which shall be the January 1 that immediately follows
such specified employee identification date, unless the Board of Directors or
its Compensation and Management Development Committee (the “CMDC”) at any time
prescribes a different method of identifying service providers who will be
subject to the six month delay required by section 409A(a)(2)(B)(i) of the Code
(the “Six Month Delay”) in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code section
409A (a

 

14



--------------------------------------------------------------------------------

 

“Different Identification Method”) or elects a different specified employee
identification date or specified employee effective date or makes any other
election that may be made in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code section
409A (a “Different Election”), in which case whether the Plan Participant shall
be treated as a Specified Employee shall be determined in accordance with any
such Different Identification Method so prescribed and any such Different
Election so made by the Board of Directors or the CMDC. By participating or
continuing to participate in this Plan or accepting any legally binding right or
benefit under this Plan, each Plan Participant irrevocably (a) consents to any
such Different Identification Method that the Board of Directors or CMDC may
prescribe at any time and any such Different Election that the Board of
Directors or CMDC may make at any time for purposes of identifying the service
providers who will be subject to the Six Month Delay with respect to payments
under this Plan, and (b) agrees that the Plan Participant’s consent to any such
Different Identification Method or Different Election shall be as effective as
if such Different Identification Method or Different Election were fully set
forth herein, and (c) waives any right he or she may have to consent to the
Different Identification Method or Different Election in question if for any
reason the Plan Participant’s consent to such Different Identification Method or
Different Election is not legally effective.

 

10.4

Any payments that may be made and benefits that may be provided pursuant to this
Plan are intended to qualify for an exclusion from section 409A of the Code

 

15



--------------------------------------------------------------------------------

 

(including without limitation the exclusion for short-term deferrals under
Treasury Regulation section 1.409A-1(b)(4)) and/or are intended to meet the
requirements of section 409A(a)(2), (3) and (4) of the Code, so that none of the
payments that may be made and benefits that may be provided pursuant to this
Plan will be includible in any Plan Participant’s federal gross income pursuant
to section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intentions, and any provision of
this Plan that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any payments that may be made and benefits that may be provided
pursuant to this Plan will not be includible in any Plan Participant’s federal
gross income pursuant to section 409A(a)(1)(A) of the Code, nor does the Company
make any other representation, warranty or guaranty to any Plan Participant as
to the tax consequences of this Plan or of participation in this Plan.

Initially Effective October 1, 1992

As Amended:  5/16/1997

                        12/31/2007

                        12/31/08

 

16